 

 

"USDC SDNY

 

 

 

 

 

 

 

 

 

 

 

DOCUMENT
BLECTE IMICALLY FILED
UNITED STATES DISTRICT COURT DOC #
SOUTHERN DISTRICT OF NEW YORK ve woe er " -
pare riven: i114
TYRONE RAY MOORE, oer .
Movant, 1:19=CV-4112 (LAP}
-against- 1:16-CR-167-12 (LAP)
UNITED STATES OF AMERICA, ORDER OF DISMISSAL
Respondent.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Tyrone Ray Moore (“Movant”) filed a motion under 28 U.S.C.
§ 2255. By order dated May 9, 2019, the Court directed Movant
to file an amended motion within sixty days. That order
specified that failure to comply would result in dismissal of
the motion. Movant has not filed an amended motion.
Accordingly, the motion, filed in forma pauperis pursuant to 28
U.S.C. § 1915(a) (1), is dismissed under 28 U.S.C. §

1915 {(e) (2) (B) (ii).

The Clerk of Court is directed to mail a copy of this order
to Movant and note service on the docket.

Because the motion makes no substantial showing of a denial
of a constitutional right, a certificate of appealability will
not issue. See 28 U.S.C. § 2253.

The Clerk of Court is directed to docket this as a “written
opinion” within the meaning of Section 205(a} (5) of the E-

Government Act of 2002.

 

 
The Court certifies under 28 U.S.C. § 41915(a) (3) that any
appeal from this order would not be taken in good faith, and
therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962)

 

(holding that an appellant demonstrates good faith when he seeks

review of a nonfrivolous issue).

SO ORDERED.

Dated: New York, New York
August ji 2019

 

Ln on ~ i. 4
Vieuted Vodhe,

LORETTA A. PRESKA
Senior United States District Judge

 

 
